Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Applicants have amended claims 1-5 and 8 and added new claim 20 in an amendment filed on May 16, 2022.  Claims 8-16, 19 and 20 are rejected and claims 1-7, 17 and 18 are considered allowable in this Office Action.

I.	Response to Arguments/Remarks
Applicants’ amendment, filed on May 16, 2022, has overcome the objection of claims 1-19 as containing non-elected subject matter.   The objection has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 8-16 and 19 under 35 USC 112, first paragraph as failing to comply with the enablement requirement have been fully considered but are not persuasive.  
Applicants argue that a person of ordinary skill in the art knows that compounds having FFA4/GPR10 receptor (FFA4) agonistic properties may be used for treating or preventing several diseases as explained in the Technical Background of the application (pages 1-4).  Applicants argue that the test results on page 134-137 shows that the compounds of the claimed subject matter are GPR120 agonists. Applicants argue that various references have been provided showing that FFA4 agonists can be useful in different therapeutic areas.  
However, the Examiner wants to point out that some of these references may show that FFA4 agonists might play a role in the various diseases claimed by Applicants but none of these references provide any support or evidence that FFA4 agonists can indeed prevent a subject from actually developing the disease.  Applicants chose to define the term “treating” and “treatment” to include curative and prophylactic (i.e., preventing”) on page 30 of the specification therefore broadening the definition of treatment.  Applicants have provided a laundry list of diseases and/or conditions that the instant compounds are supposed to be able to treat (i.e., cure, prevent, etc.) on pages 28-30 but have not provided any evidence and support showing that.  Since the term “treatment” has been broadened, Applicants’ specification is not enabled for “treating’ diseases mediated by the FFA4 receptor without any support or evidence showing, for example, that prevention is actually occurring which means that the subject does not develop the disease at all. 
 For example, the Examiner wants to point out that the instant claimed methods include treating cancer since “metastases of malignant cells” have been included in claim 16. On page 2 of the specification, Applicants state that “FFA4 has also been recently linked to cancer.  However, it remains unclear what role FFA4 plays in cancer and what possible effects receptor modulators might have as one study showed a role of FFA4 in suppression of cell proliferation in prostate cancer while another group found FFA4 to be tumor-promoting in colorectal cancer” .  It is unclear how Applicants can claim that FFA4 agonists can treat cancer but the specification shows that any role that FFA4 might play in cancer is unclear and it is unclear what effects these pathways actually have on cancer. Applicants have not provided any data in the specification showing that these FFA4 agonists can actually inhibit cancer lines.  This is an example that shows that the specification is not enabled for the full scope of the elected claimed subject matter.  As stated in the rejection, it would require undue experimentation for one of ordinary skill in the art to determine which compounds if any can treat (i.e., cure, prevent) which diseases claimed in the instant claims since Applicants have not provided any data or evidence in the specification or in the art.  For the reasons stated above and those stated in the rejection of the previous Office Action, the Examiner has maintained the rejection. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejection(s)
Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 8-16, 19 and 20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case
The nature of the invention
The nature of the invention is a method for prevention or treatment of a disease mediated by the FFA4 receptor.  
The state of the prior art and the predictability or lack there of in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic effects of any condition mediated by FFA4 receptor, whether or not the condition is affected by the instant compounds’ activity would make a difference.
Applicants have defined the term “treating” or “treatment” to refer to curative, palliative and prophylactic treatment, including preventing the disease, disorder or condition (see page 30, lines 19-22).
For example, Applicants’ claim is drawn to a method of preventing or treating the growth and metastases of malignant cells (i.e., cancer).  The state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol. Cancer is a disease characterized by a population of cells that grow and divide without respect to normal limits, invade and destroy adjacent tissues, and may spread to distant anatomic sites through a process called metastasis (URL:http://en.wikipedia.orq/wiki/ Cancer>). Most cancers are named for where they start. For example, lung cancer starts in the lung, and breast cancer starts in the breast. Symptoms and treatment depend on the cancer type and how advanced it is (URL: <http://www.nlm.nih.gov/medlineplus/cancer. html>>). 
 It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al. page 531). Treatment may include surgery, radiation, chemotherapy, immunotherapy, monoclonal antibody therapy, etc. Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is often less effective against them. It is also known in the prior art (Lala et al. page 91) that the role of NO in tumor biology remains incompletely understood with both the promotion and inhibition of NO mentioned for the treatment of tumor progression and only certain human cancers may be treated by selected NO-blocking drugs. These example shows that there are different cellular mechanisms, the unpredictability in the art and the different treatment protocols. Because "cancer" refers to a class of diseases, it is unlikely that there will ever be a single "treatment for cancer". 	
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  There are no working examples present for treating or preventing all diseases mediated by the FFA4 receptor.
Test assays and procedure are provided in the specification such as in vitro data for GPR120 agonism EC50 on pages 134-137.
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
The breadth of the claims is a method for prevention or treatment of a disease mediated by the FFA4 receptor.

The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of inhibiting or activating FFA4 receptors and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the diseases.
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by canceling the method of treatment claims.


IV.  Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626